NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

CHERYL L. PAXTON,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )     Case No.   2D18-3071
                                          )
CONRAD A. MURPHY,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for
Manatee County; Diana L. Moreland,
Judge.

E. Blake Melhuish of E. Blake Melhuish,
P.A., Bradenton, for Appellant.

Conrad A. Murphy, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, and MORRIS and BLACK, JJ., Concur.